Title: From Thomas Jefferson to Thomas McKean, 3 March 1805
From: Jefferson, Thomas
To: McKean, Thomas


                  
                     Dear Sir 
                     
                     Washington Mar. 3. 1805.
                  
                  I have the pleasure to acknolege the reciept of your last favor, and I assure you with truth that the rumors set about by designing persons, & which are the subject of your letter, were perfectly understood by me, & made not the least impression. along life spent in the service of the public & going always directly and openly to it’s object, is better evidence to me of your conduct than vague insinuations without foundation, or built on suspicions
                  The revd mr Glendy of Baltimore informs me he was invited about two years ago by the 1st. Presbyterian church in Philadelphia; that they are still without a slated Pastor; that he has understood you are a member of that congregation, & have expressed a wish that he should be invited to preach there; & he adds that if an application were to come shortly thro’ an honorable channel he would comply for two or four Lord’s days. he made this communication to me, because I have long known him, & he knew of the good understanding between you & myself. mr Glendy is without exception the best preacher I ever heard. mr Ducheé was before him & all men in manner; but in matter mr Glendy is quite as much his superior. he is a most amiable man in society, a man of piety & correct conduct. the date of this letter will shew it is written in the pressure of the last day of Congress when all is business & hurry & when it is impossible to indulge any amplification on the subject of it. Accept my friendly salutations & assurances of great respect & consideration.
                  
                     Th: Jefferson 
                     
                  
                  
                     P.S. mr Glendy will be forced on the first Saturday of April to fix himself unalterably at Baltimore unless earlier assured of provision in another place
                  
               